Campbell J.
I concur entirely with the views expressed by my brother Graves, concerning the necessity of settling the questions relating to the compliance by the testator with the terms of the Religious Society Act, upon the probate of the will.
I also concur in reversing the judgment; but as my views differ from his upon the construction of the statute, I proceed to state them as briefly as I can.
I agree that when the question arises whether a corporation has become “ qonnected with” a religious society, that connection need not of necessity apx>ear in the corporate charter. If the charter is silent upon the subject, and if there is nothing in it to forbid such a connection, I can see no reason why it may not be done by agreement as effectually as by charter. And where an agreement is made, whereby the funds of the corporation are to be controlled by or used for the benefit of a religious society, I agree fully that such a connection comes within the statute, in like manner with the more intimate relation which may be caused by a direct voice of the one in the management of the corporate''concerns of the other, or in the choice of its agents or officers.
But it seems- to me that where such an agreement is ex- • pressly or impliedly forbidden by the charter, so that it is in law a void contract, its nullity will prevent any such connection, inasmuch as neither party can enforce it, or exercise any effectual right or authority under it.
No doubt a corporation may, by its misfeasance, become liable to answer to the state for a violation of its charter, as well as to individuals for private grievances, but there can be no case in which, upon principles of estoppel or otherwise, any illegal contract violating the charter can be made the foundation of a right of property, or be sued upon and enforced. And I can not see how it can be any more valid to connect two institutions than for any other pur*pose. Neither can be compelled to respect it for a moment.
*441And it appears to me that nothing but some connection which can be legally made — or in other words, nothing but a union of some sort which binds the parties together (for such is the literal as well as direct pieaning of the term connection), will satisfy the statute.
It was no doubt the intention of the legislature, as expressed in the statute, which is the only legal evidence of intention, to secure testators from undue influence in making a certain kind of charitable disposition of their estates. But in construing a law it was always necessary to read words, whether general or special, as applicable to and limited by the general or special purpose indicated by the statute itself, and not to refer them to foreign subjects. Under our constitution this rule becomes still more imperative, for the extension of terms beyond the scope of the title of the act avoids it, and renders the excess invalid. And it may now be necessary to make separate statutes for many things which otherwise might be embraced in a single statute. But this difficulty does not necessarily meet us here.
The statute in question is entitled: “ An. act concerning churches and religious societies, establishing uniform rules for the acquisition, tenure, control and disposition of property conveyed or dedicated for religious purposes, and to rei peal chapter fifty - tioo of the revised statutes.”
This statute undertakes to revise the provisions of a former statute concerning organizations for religious purposes, and to lay down certain regulations concerning property. Under this title the utmost ■ power which could be exercised by the legislature concerning property must be confined to the property of religious societies, or else to property “ conveyed or dedicated for religious purposes.”
If property is conveyed or devised to secular persons or corporations, and not given for religious purposes, the law cannot apply to it without being to that extent unconstitutional. And we must confine the meaning of the terms used, if possible, to“ such an application as will harmonize *442with the proper scope of the act. To my mind this is the natural as well as legal construction.
When property is devised to a corporation, and there are no restrictive terms in the devise, there is implied in all cases an understanding that it is to be applied in accordance, with the charter.
An express grant to a corporation, for-purposes forbidden by the charter, would need no statute to avoid it entirely. And if this statute could apply to regulate such a case of express illegality, it would allow a will to be made valid, by observing certain formalities, which is in violation of law in its very substance. Of course, no one would contend that any such effect is admissible. If the charter allows a connection to be made with another association, then a gift to either of the bodies so connected, would imply (in the absence of any restriction) a right to use the property in accordance with the terms of the connection. And if one of the bodies should be a religious society, it would be no stretch of language to consider the gift as made for religious purposes, when the connection is such as directly or indirectly to involve any concern in, or control tover the funds. But if, on the other hand, a charter prohibits or prevents such a connection, a person making a gift to the corporation can not fairly be regarded as intending to apply his property to illegal purposes, or to contemplate that the beneficiaries will be faithless to their trust. The title of the statute does not refer to property which is merely tosed for religious purposes, but to property “ conveyed or dedicated for religious purposes’’ and the design which brings it within the law, must be that of the donor, and not that of the donee. If the donee misapplies it, there may be means, taken to compel restitution against the dishonest trustees, or to punish them for their fraud; but if a donor appoints his bounty to secular purposes, he keeps entirely outside of this statute. And if he has been induced by improper means to make a foolish appropriation, some other resort is *443necessary, to remedies which, are not confined to religious benefactions.
The present bequests are to Kalamazoo College, which is in every sense a secular corporation, and which is not in any way connected with any other body or corporation by its charter. Its terms are such that the college could not be made dependent upon or subordinate to any other body. It has a chartered right, which the legislature can not take away, of receiving bequests and devises, and its charter expressly requires that all such gifts shall be faithfully applied for the purposes for which they are given. It may lawfully be prevented, absolutely or conditionally, from receiving religious bequests, but not secular ones. And it is prohibited by very stringent provisions from identifying itself exclusively with any religious sect. It seems to me the statute in question does not, and lawfully can not, touch a bequest made to the general uses of such an institution, whether it has or has not entered into an unlawful association. If it was not “conveyed or dedicated” for a religious purpose, it is not within the law.
I do not regard the evidence in the case as legally sufficient to establish contract relations between the parties, of such a nature as the law contemplates, even if such relations would be lawful; but, inasmuch as the pase goes back for a new trial, and we can not foresee how the testimony may then be presented, the discussion of the principal legal question concerning the effect of an invalid agreement to associate becomes necessary, and of primary importance.
It is not likely that any law can be devised which will prevent unequal and peculiar dispositions of property by will, but the mischief can not be lessened by enlarging the operation of any statute beyond its terms. And I have not been able to find any applicability in the statute on religious societies to the case before us.